Citation Nr: 1617335	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected glaucoma with mild blepharitis and cataract changes of the left eye (a left eye disability).


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2015, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on VBMS.

Historically, in a March 2000 rating decision, the RO increased the evaluation of the service-connected glaucoma with mild blepharitis and cataract changes of the left eye to 20 percent disabling, effective November 16, 1999.  Although the Veteran initiated an appeal as to that issue (the increased 20 percent rating for the left eye disability) in a July 2000 Notice of Disagreement, following the July 2000 Statement of the Case, the Veteran did not perfect the appeal (an increased rating in excess of 20 percent for a left eye disability) with a timely Substantive Appeal.  No new and material evidence was received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  As such, the March 2000 rating decision became final.  38 C.F.R. § 20.1103.  The Veteran submitted a new claim for an increased rating for the service-connected left eye disability in July 2004, which was adjudicated in the January 2005 rating decision currently on appeal.

The issue of whether new and material evidence has been received to reopen service connection for a right eye disorder has been raised by the record during the November 2015 Videoconference Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript at 11-12.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  (In a written and signed statement received in May 1992, prior to the promulgation of a Board decision, the Veteran withdrew a prior appeal of service connection for a right eye disorder; consequently, that rating decision became final, and new and material evidence is required to reopen a claim for service connection for right eye disorder.)

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issues of service connection for right and left foot disabilities, and an increased rating for a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed November 1990 rating decision, in pertinent part, denied service connection for a right foot condition, on the basis that there was no in-service injury, and the evidence did not demonstrate that the current right foot disability was incurred in, or aggravated by, active service.

2.  The Veteran did not appeal the November 1990 rating decision denying service connection for a right foot condition after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

4.  The evidence received since the November 1990 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for a right foot disability, namely, an in-service right foot injury, so raises the possibility of substantiating the claim of service connection for a right foot disability.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying service connection for a right foot condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for a right foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen service connection for a right foot disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (reopening of service connection for a right foot disability), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The issue of service connection for a right foot disability, which is reopened in the decision herein, is remanded below for further development.

Reopening of Service Connection for a Right Foot Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran seeks to reopen the previously denied claim of service connection for a right foot condition.  The claim, initially filed in July 1990, was originally denied in a November 1990 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for a right foot condition, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 
509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for a right foot condition) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the November 1990 rating decision, the RO, in pertinent part, denied service connection for a right foot condition on the basis that there was no in-service injury, and the evidence did not demonstrate that the current right foot disability was incurred in, or aggravated by, active service.  The pertinent evidence of record at the time of the November 1990 rating decision included the Veteran's claim of a general injury of the right foot in service, service treatment records, and a VA examination.

Since the November 1990 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the November 2015 Videoconference Board hearing, and VA and private treatment records.  The Veteran's statements, and VA and private treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, an in-service injury of the right foot and a link (or nexus) to the current right foot disability, so raises a reasonable possibility of substantiating the claim.  Specifically, in a June 2008 private treatment record, the Veteran was diagnosed with ingrown nails of the first digits of both feet, eczematous dermatitis on both heels, and heel spur inferior aspect of the calcaneus of both feet.  In the same June 2008 private treating record, the Veteran's private podiatrist stated, "[i]t appears that the jungle rot and trench foot condition [are] service related, as are the mycotic ingrown nails of the first digits of both feet."  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current right foot disability and service (a necessary element for direct service connection).  38 C.F.R. § 3.303.

During the November 2015 Videoconference Board hearing, the Veteran testified that, in service, his feet would get wet while on standing watch duties, and that he would sometimes borrow shoes that were too small for his feet.  The Veteran further testified that during service both feet had black nails, and he was told that the toenails were infected and that the funguses were from standing watches.  Hearing Transcript at 5-7.  As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for a right foot disability.  See 38 C.F.R. § 3.156(a).  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the November 1990 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the November 1990 rating 
decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for a right foot disability is addressed in the Remand section below.


ORDER

The appeal of service connection for a right eye disorder, having been withdrawn, is dismissed.

As new and material evidence has been received, the appeal to reopen service connection for a right foot disability is granted.


REMAND

Service Connection for a Bilateral Foot Disability

As discussed above, the Veteran contends that the current foot disabilities are caused by standing watch during active service.  Specifically, the Veteran contends that his feet would get wet while on standing watch duties and that he would sometimes borrow shoes that were too small for his feet.  The Veteran further testified that during service both feet had black nails, and he was told that the toenails were infected and that the funguses were from standing watches.  Hearing Transcript at 5-7.  In support of the appeal, a service treatment record from August 1964 indicates that the Veteran was treated for a corn on the left toe.  At that time, treatment included hot soaks of the left foot.  In a September 1964 service treatment record, the Veteran had a split in the skin tissue of the left great toe at the proximal joint on the bottom of the toe.  The treating medical health professional indicated that the Veteran appeared to have a fungus infection.  The Veteran was instructed to use Desenex ointment that night and to return to sick call the following morning.  An August 1966 service treatment record indicated that the Veteran noted in the sick call log that he had a corn on the left foot, small digit.  He was told to wait outside on the waiting bench; however, when the Veteran was called, he was no longer at sick call.

Also, as mentioned above, the Veteran has current diagnoses of the right and left foot, to include ingrown nails of the first digits, eczematous dermatitis on both heels, and heel spur inferior aspect of the calcaneus.  The Board notes that the Veteran's private podiatrist, Dr. W.S.W., wrote, "[i]t appears that the jungle rot and trench foot condition [are] service related, as are the mycotic ingrown nails of the first digits of both feet."  However, the Board finds that Dr. W.S.W.'s statement is speculative, at best.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In addition, Dr. W.S.W. did not provide a basis for the statement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

In this case, the Veteran has not been afforded a VA examination for the left foot.  While the Veteran was afforded a VA examination of the right foot in August 1990, there is no medical opinion of record addressing the etiology of the claimed right and left foot disabilities.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with a nexus opinion is necessary to assist in determining the nature and etiology of the current bilateral foot disabilities.

Increased Rating for a Left Eye Disability

Effective December 10, 2008, VA amended the regulations pertaining to the rating of eye disorders.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  However, those amendments only apply to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim (for an increased rating of the left eye disability) was received by VA prior to that date (July 2004), the amendments do not apply in this case.  The AOJ is advised to readjudicate the Veteran's appeal only under the former regulations (effective prior to December 10, 2008).

The applicable requirements for an examination regarding the Veteran's field of vision were articulated under 38 C.F.R. § 4.76 (2008).  Specifically, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 3 mm. white test object.  At least 16 meridians 22.5 degrees apart will be charted for each eye . . . The charts will be made a part of the report of examination.  Not less than two recordings, and when possible, 3 will be made.  38 C.F.R. § 4.76 (2008).

The Veteran was provided a VA examination in May 2015.  The VA examiner indicated that the Veteran had a visual field defect, as well as contraction of a visual field.  The Veteran's visual field was tested using Goldmann's equivalent III/4e target and the Goldmann charts were associated with the electronic file; however, upon review of the Goldmann chart of the left eye, the Board notes that only 15 meridians were charted for the left eye.  See 38 C.F.R. § 4.76 (2008) (directing that at least 16 meridians 22.5 degrees apart will be charted for each eye).  While this portion of the requirement for examination of field vision (38 C.F.R. § 4.76 (2008)) is identical to that in the amended regulations (38 C.F.R. § 4.77 (2015), the old (former) regulation also requires that there are no less than two (2) recordings.  Here, it appears that there is only one recording (chart) of the Veteran's visual field of the left eye.  As such, the Veteran should be afforded a new VA eye examination.

Accordingly, the issues of service connection for right and left foot disabilities, and an increased rating for a left eye disability are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of the current bilateral foot disabilities.  Following a review of all relevant evidence from the electronic file, to include in VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked render diagnoses and to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater degree of probability) that bilateral foot disabilities, to include, but not limited to, ingrown nails of the first digits, eczematous dermatitis on both heels, and heel spur inferior aspect of the calcaneus, began during service or are etiologically related to active service? 

In rendering the requested opinion, the VA examiner should address and comment on the significance, if any, of the foot treatment in service as listed above.  The VA examiner should also assume, as fact, that the Veteran performed duties of standing watch during service in wet environments with shoes that were sometimes too small for his feet.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Schedule the Veteran for a VA eye examination to assist in determining the current severity of the left eye disability.  The examination results must conform to the specific requirements as provided under 38 C.F.R. § 4.75 and 4.76 (effective prior to December 10, 2008).

In particular, applicable regulations provide that visual field evaluation results must be recorded on a standard field vision chart, and the chart must be included with the examination report.  At least 16 meridians 22.5 degrees apart will be charted for each eye.  Not less than two recordings, and when possible, 3 will be made.  38 C.F.R. § 4.76 (2008).

3. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions and examination requirements discussed by the Board have been addressed by the VA examiners.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested examinations do not include adequate responses to the specific opinions and testing requested, the reports must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (2015).

4. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for right and left foot disabilities, and an increased rating for a left eye disability (under the regulations prior to December 10, 2008) in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


